Exhibit 21 Subsidiaries of the Registrant The following is a list of subsidiaries of the Company as of December31, 2015, omitting certain subsidiaries which, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary. Name of Subsidiary: StateorCountryUnder Laws ofWhichOrganized Data Trace Information Services LLC Delaware FATCO Holdings, LLC Delaware FCT Insurance Company Ltd. Canada First American Data Co., LLC Delaware First American Data Tree LLC Delaware First American Exchange Company, LLC Delaware First American Home Buyers Protection Corporation California First American Professional Real Estate Services, Inc. California First American Property & Casualty Insurance Company California First American Specialty Insurance Company California First American Title & Trust Company Oklahoma First American Title Company California First American Title Company, LLC Delaware First American Title Company, LLC Texas First American Title Guaranty Company Texas First American Title Insurance Company Nebraska First American Title Insurance Company of Australia Pty Limited Australia First American Title Insurance Company of Louisiana Louisiana First American Trust, F.S.B. California First Title Insurance plc UnitedKingdom Ohio Bar Title Insurance Company Ohio Republic Title of Texas, Inc. Texas
